DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 6/17/2021 have been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. 10,675,570 B2).

    PNG
    media_image1.png
    377
    590
    media_image1.png
    Greyscale

Wolff teaches a grey water treatment system comprising a collection tank 2; a membrane filter unit 7, 8; an activated carbon sorption unit 14; and a permeate water tank 15 [as in claims 1 and 11].  Though Wolff teaches that his apparatus can be used for recycling water from a commercial laundry facility (col. 4, lines 9-15), he specifically states that his embodiments are not limited to such a use (col. 4, line 8).  He additionally states that grey water recycling in a residential premises is a common application thereof (col. 1, lines 15-19).  For these reasons having the collection tank 2 to have an inlet adapted to be connected to a grey water drain of a single family residence would have been within ordinary skill.  In addition, the total volume of the collection and permeate tanks (sizing) would have been within ordinary skill depending upon the number of bedrooms/occupants of the place of installation which would determine the expected load to be treated and therefore the total volume of the tanks needed [as in claim 1] and for the same reason the volume of each individual tank would have been obvious [as in claims 3-4 and 27].

.   

Claims 5, 7-8, and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff in view of Rabie et al. (U.S. 2004/0007525 A1), hereinafter “Rabie”.   Rabie teaches a grey water treatment system comprising a collection tank 20 having immersed flat sheet membranes 24 therein [0020] [as in claims 7-8] and a permeate pump downstream thereof [as in claim 28]   Rabie also teaches a chlorination system 68, 67 which can including chlorine (see claim 7 of the reference) [as in claim 5].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the submerged membranes and permeate pump of Rabie in the invention Wolff, since Rabie teaches the benefit of membranes that are suitable for greywater (lake water of 0018 is a type of graywater) to remove solids-laden feed water.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the chlorination system of Rabie in the invention of Wolff to further perfect the gray water treatment of Wolff killing pathogens too small to be filtered.  The rate of pumping of the permeate would have been within ordinary skill depending upon the type of membranes, porosity, and desired volumetric capacity of the system in use.  As for claim 29, it would have been obvious for controller of the modified Wolff to have the ability to turn the pump on/off in order to perform maintenance or repair on the system as required.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Rabie, and in further view of Tada et al. (U.S. 2011/0094963 A1), hereinafter “Tada”.

Tada teaches a grey water treatment system including a PVDF (paragraph [0067], last line) membrane filter 15 [as in claim 9].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the membrane filter of the modified Wolff to be made of PVDF since Tada teaches such a material to be suitable for membrane filters for filtering grey water (river or lake water is a type of grey water).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff in view of Rabie, in further view of Lee (U.S. 2014/0027360).   As shown in figure 10, Lee teaches a tank for submerging membranes within feed water, wherein the membranes are positioned is a smaller cross-sectional area of the tank.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the smaller cross-sectional tank area of Lee in the collection/membrane tank of the modified Wolff, since Lee teaches the benefit of a supporting area for the membranes so that a frame is not required simplifying installation and reducing costs.  He also teaches the benefit of the feed water being above such that energy consumption for filtration can be reduced [0020].  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff as modified by Rabie and in further view of Robb et al. (U.S. 10,214,880 B2), hereinafter “Robb”.  Robb teaches a graywater system including a tank 26 having a level sensor 31 that can be a hydrostatic pressure transducer and a controller calculating the volume (236; figure 9).  It is .

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.  Though Wolff teaches that his apparatus can be used for recycling water from a commercial laundry facility (col. 4, lines 9-15), he specifically states that his embodiments are not limited to such a use (col. 4, line 8).  He additionally states that grey water recycling in a residential premises is a common application thereof (col. 1, lines 15-19).  For these reasons having the collection tank 2 to have an inlet adapted to be connected to a grey water drain of a single family residence would have been within ordinary skill.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778